Citation Nr: 0514348	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  94-33 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The appellant served with the Massachusetts Army National 
Guard from February 1980 to December 1981, with one period of 
active duty for training (ACDUTRA) with the Army National 
Guard from April 1980 to August 1980.

This appeal arises from an October 1993 rating decision by 
the Boston, Massachusetts Regional Office (RO) of the 
Department of Veterans' Affairs which denied claims of 
entitlement to service connection for asthma and rhinitis.  
In October 1996, January 2001, and March 2004, the Board 
remanded the claim for further development.

In a Substantive Appeal dated January 1994, the appellant 
indicated that he wanted a hearing before a Member of the 
Board of Veterans' Appeals (Board) at an unspecified 
location.  At the same time, the appellant wrote, "Prior to 
a BVA consideration, I request a personal hearing in 
Boston."  In April 1994, he was afforded a hearing before a 
Hearing Officer at the VA Regional Office in Boston, 
Massachusetts.  In March 2004, the RO sent the appellant a 
letter asking him to clarify whether he was satisfied with 
the personal hearing afforded to him or whether he still 
wished to appear before a Board Member.  He was also advised 
that if he did not respond to the letter, it would be assumed 
that he did not want a hearing.  He did not reply.  As a 
result, the Board will assume the appellant does not desire 
another hearing.


FINDINGS OF FACT

1.  The appellant does not have rhinitis related to his 
military service.

2.  The appellant has asthma that pre-existed his ACDUTRA and 
did not undergo an increase in severity therein.




CONCLUSIONS OF LAW

1.  The appellant does not have rhinitis that was incurred or 
aggravated during service. 38 U.S.C.A. §§ 101, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The appellant's asthma was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 101,1131 (West 2002); 38 
C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service and 
who was discharged or released under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002); see also 38 
C.F.R. § 3.1(d) (2004).  The term "active military, naval, or 
air service" includes: (1) active duty; (2) any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  See 38 
U.S.C.A. § 101(21)-(24) (West 2002); 38 C.F.R. § 3.6(a)-(d) 
(2004).

To establish status as "veteran" based on ACDUTRA, an 
appellant must establish that he was disabled resulting from 
a disease or injury incurred in or aggravated during the line 
of duty during that period.  38 U.S.C.A. § 101; 38 C.F.R. §§ 
3.1, 3.6; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
Once an appellant has carried the initial burden of 
establishing "veteran" status or that the person upon whose 
military service the claim is predicated has "veteran" 
status, he is entitled to compensation for a disability 
resulting from personal injury suffered in or a disability 
contracted in the line of duty, or for aggravation of a 
preexisting injury 


suffered in the active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

If the appellant does not qualify as a "veteran" with respect 
to a particular claim, the appellant is not entitled to the 
presumptions of soundness or aggravation as to that claim.  
Paulson v. Brown, 7 Vet. App. at 470- 71.  .

The appellant served with the National Guard from February 
1980 to December 1981, with one period of active duty for 
training (ACDUTRA) from April 1980 to August 1980.  
Accordingly, the evidence must show that the appellant 
incurred an injury or disease in the line of duty within this 
period of service, or that a pre- existing condition was 
aggravated during such period.  See 38 U.S.C.A. § 101; 38 
C.F.R. §§ 3.1, 3.6; Paulson v. Brown, 7 Vet. App. at 470. 

As a general matter, service connection for a disability is 
focused upon facts, as shown by evidence: (1) existence of a 
current disability; (2) existence of the disease or injury in 
service; and (3) a relationship or nexus between the current 
disability and any injury or disease incurred therein.  See 
Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 
Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

A.	Rhinitis

The appellant's service medical records show some reports of 
nasal congestion but no diagnosis of rhinitis.   Post-
service, the appellant underwent a VA examination in April 
1993 diagnosing him with rhinitis.  A treatment note from 
Beth Israel Deaconess Medical Center dated June 1993 
indicates that the appellant complained of nasal congestion 
for several years.  In September 2003, the appellant 
underwent another VA examination.  The examiner noted that 
the appellant complained of intermittent rhinitis for 40 
years.  The examiner could not diagnose the appellant with 
chronic rhinitis because he had no current symptoms or signs 
of this condition.   

The appellant is not entitled to service connection and 
compensation for a past injury or disease if there is no 
current symptomatology.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998) (holding that under 38 U.S.C.A. § 1110, the 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  Simply put, there is no competent evidence 
of current disability; thus, the appellant's claim must be 
denied.  Moreover, even if rhinitis is currently present, 
there is no competent evidence that chronic rhinitis was 
present during service.

The Board finds that the preponderance of the evidence is 
against the appellant's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  

B.	Asthma

The appellant's service medical records covering his period 
of ACDUTRA document repeated episodes of breathing problems 
and asthma.  A June 1980 Physical report indicates that the 
appellant had asthma from the age of thirteen and had a "bad 
attack" one year ago (one year prior to service.)  The 
examiner noted that the condition existed prior to service 
and was not aggravated.  Also, a progress report indicates 
asthma was noted on entry, although the appellant's 
enlistment examination is not in the claims file.  In 
September 1981, a National Guard examination noted bronchial 
asthma.  The appellant was medically disqualified from the 
National Guard in December 1981.

Following service, the appellant's VA Medical Center records 
show he continued treatment for asthma in 1992 and 1998, with 
examiners noting the condition was incurred when the 
appellant was a child.  The appellant underwent a VA 
examination in April 1993 in which the examiner noted the 
appellant reported asthma since the age of 22.  However, in a 
VA examination report dated September 


2003, the examiner noted that the appellant had asthma prior 
to service and that it had not become worse during ACDUTRA 
service. 

In this case, there is no competent evidence supporting the 
appellant's claim.  At best, an April 1993 VA examination 
states that the appellant's asthma began when he was 22 years 
old.  Thus, the appellant's asthma would not have pre-existed 
his service.  However, the opinion still does not indicate 
that asthma was incurred during ACDUTRA, so it does not 
support the appellant's claim.  All other competent evidence 
in the claims file indicated that the appellant had asthma 
before entering into service and the condition was not 
aggravated as a result of or during ACDUTRA.

As the preponderance of the evidence is against the 
appellant's claim, there is not such a balance of the 
positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).  

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.	The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 


3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. The Court 
also held that VA must request that the claimant provide any 
evidence in his or her possession that pertains to the claim. 
Id. This "fourth element" comes from the language of 38 
C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case. With regard to element (1), above, 
the Board notes that the RO sent the appellant  VCAA notice 
letters in November 2002 and March 2004 that informed him of 
the type of information and evidence necessary to establish 
his claim for service connection for rhinitis and asthma.  
Furthermore, by virtue of the rating decision on appeal and 
the statements of the case (SOCs), he was provided with 
specific information as to why these particular claims were 
being denied, and of the evidence that was lacking. 

As for elements (2) and (3), the Board notes that the RO's 
November 2002 and March 2004 letters, along with the SOCs, 
notified the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the VCAA letters informed him 
that VA was responsible for getting such things as medical 
records, employment records, or records from any federal 
agency and would make reasonable efforts to obtain records 
not held by a federal agency; while the appellant was 
responsible for providing enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the appellant was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of a January 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal 


VCAA notice letter to the appellant.  However, at bottom, 
what the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Apr. 14, 2005).

B.	Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records and personnel records from the 
National Personnel Records Center (NPRC) as well as records 
from the Social Security Administration.   In addition, the 
appellant was afforded VA medical examinations for the 
disabilities at issue, so a remand for a medical examination 
and opinion is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2004); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.



ORDER

Service connection for rhinitis is denied.

Service connection for asthma is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


